Title: James Sylvanus McLean to Thomas Jefferson, [21 May 1809]
From: McLean, James Sylvanus
To: Jefferson, Thomas


          Sir   21 May 1809
          The result of calm reflection this morning is a conviction of the impropriety of intruding myself further on your attention, & indeed of having at all attempted it; & also of the propriety of apologizing for the intrusion—Apology will be in part suggested by the inclosed, to which I propose the honour of adding personal acknowledgement at my departure—Accept my sentiments of due respect
          
            James Sylvanus
              McLean
        